Case: 18-13582   Date Filed: 03/14/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13582
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 6:18-cr-00002-PGB-DCI-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

NICOLAS ELPIDIO MAMBRU ENCARNACION,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (March 14, 2019)

Before WILLIAM PRYOR, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:

      Rosemary Cakmis, appointed counsel for Nicolas Elpidio Mambru

Encarnacion in this direct criminal appeal, has moved to withdraw from further
              Case: 18-13582     Date Filed: 03/14/2019    Page: 2 of 2


representation of the appellant and filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Mambru Encarnacion’s conviction and

sentence are AFFIRMED.




                                          2